Citation Nr: 1133622	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-37 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease manifested by coronary artery disease, to include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The Veteran's available DD-214 reflects a period of active service from October 1984 to July 1986, with 17 years, 9 months and 13 days of prior service, with his awards, including a Purple Heart and Vietnam Service Medal (9th award) among others, reflecting that he served in combat in Vietnam.  The available service treatment records reflect that he retired in October 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied reopening a previously denied claim for service connection for a heart disorder.

In August 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain disease associated with herbicide exposure (e. g., Agent Orange).  The amendment established presumptive service connection for three new diseases, including ischemic heart disease.  The amendment was made effective August 31, 2010, but a 60-day stay was implemented.  The stay has now been lifted.  Accordingly, the Board may proceed with adjudicating such appeals. 

While the issue of entitlement to service connection for ischemic heart disease, currently manifested by coronary artery disease, to include as due to Agent Orange exposure, was not specifically denied by the RO, the Board notes that the Veteran has appealed a matter involving entitlement to service connection for what has broadly been referred to as a "heart condition."  The Board interprets the Veteran's claim on appeal broadly to also include a claim for entitlement to service connection for all cardiovascular disease, including ischemic heart disease, currently manifested by coronary artery disease, to include as due to Agent Orange exposure.  The representative in an August 2011 brief has argued that the heart condition should be granted as presumptive to Agent Orange exposure and has also forwarded an alternate theory for entitlement to service connection as secondary to a service connected thyroid condition.  

There has been no prior adjudication of this matter either as presumptive to Agent Orange exposure, or as secondary to the service connected thyroid condition.  Accordingly, for these reasons, the Board is considering this matter on a de novo basis.


FINDINGS OF FACT

1.  The evidence reflects Veteran served in combat in the Republic of Vietnam during the Vietnam War, with his service constituting "brown water" service. 

2.  The Veteran is diagnosed with ischemic heart disease, currently manifested by coronary artery disease.


CONCLUSION OF LAW

The Veteran's ischemic heart disease, currently manifested by coronary artery disease, is presumed to have been incurred as a result of Agent Orange exposure during his active service in the Republic of Vietnam during the Vietnam era. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  In light of the fully favorable decision as to the issue of entitlement to service connection for ischemic heart disease, currently manifested by coronary artery disease, the Board finds that no further discussion of VCAA compliance is warranted. 

Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 3.303(a). Service connection for a "chronic disease," may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (e.g., Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations  if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Federal Circuit has held that § 3.307(a)(6)(iii) was reasonably interpreted by VA as requiring that a servicemember had actually set foot within the land borders of Vietnam in order to be entitled to statutory presumptions of herbicide exposure and service connection. Haas v. Peake, 525 F.3d 1168 (2008), cert denied, 129 S.Ct. 1002, 173 L.Ed 2d 315 (2009). 

VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam and that a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97 (July 23, 1997).  VA reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam (blue water versus brown water)) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  See 66 Fed. Reg. 23166 (May 8, 2001) (comments announcement of the final rule adding diabetes to the list of Agent Orange presumptive diseases). 

Thus, the VA made a distinction between service offshore (blue water), and those Veterans (referred to as "brown water" Veterans) who served aboard smaller river patrol and swift boats that operated on the brown-colored rivers, canals, estuaries, and delta areas making up the inland waterways of the RVN [Republic of Vietnam].  Brown water Navy and Coast Guard Veterans receive the same presumption of herbicide exposure as veterans who served on the ground in the RVN."  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e). (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 38 C.F.R. § 3.309(e) Note 3.) 

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 U.S.C.A. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

As noted above, the Board interprets the Veteran's claim for entitlement to service connection for a heart condition to also include a claim for entitlement to service connection for ischemic heart disease, currently manifested by coronary artery disease, to include as due to Agent Orange exposure. 

The available evidence reflects that the Veteran's verified active service extended back 17 years, 9 months and 13 days prior to the period of service documented by the DD-214 showing re-entry in October 1984.  He is shown to have retired in October 1988.  His available service personnel records include his DD-214, which indicated that he was awarded decorations indicating Vietnam service and that he served in Vietnam.  Among these awards are the Purple Heart Medal, Bronze Star Medal with combat V, Combat Action Ribbon Vietnam, and Vietnam Service Medal (9th Award).  His service is shown to be with the Navy.

The Veteran's service treatment records are only partially available, dating back to the mid 1970's.  These include records surrounding December 1977 Medical Board proceedings for hearing loss, wherein he was found fit for duty despite having hearing loss dating back to August 1976, with no mention of heart problems made in the documents surrounding this proceeding.  Also available are service treatment records and periodic/reenlistment evaluations/reports of medical history during service between October 1978 and his October 1988 retirement, with immunization records dating back to August 1976.  They show no complaints, findings, or diagnoses of any specific heart problems, including coronary artery disease.  His retirement examination of October 1988 did include abnormal EKG findings of sinus bradycardia, ventricular pre-excitation, WPW pattern, type A, otherwise within normal limits.  He was classified as having a Grade I murmur.  The accompanying report of medical history revealed that he denied trouble with chest pain, pounding heart/palpations or other heart trouble.  

Post service, the Veteran underwent a VA examination in October 1991, which while not showing any specific heart findings, was significant for documenting  shell fragment wound residuals of his left lower leg, right wrist, right forearm and right side of his neck.  The history of this injury was described as involving rocket explosions on a PBR (river patrol craft) while on river patrol.  In a June 1992 rating, the RO granted service connection for the shell fragment wound residuals, relying in part on the findings and history from this examination, and noting that the service treatment records were incomplete.  

Post-service VA treatment records show that in October 2005, he was found by the VA to have hypertension, although no specific heart problems were noted.  He was also noted to have a history of Agent Orange exposure, and also reported getting shot twice in Vietnam, once in the leg and once when his ship was hit by a rocket. 

Private cardiovascular records show that he was specifically treated for heart problems, including coronary artery disease, beginning in January 2006 when he was hospitalized for a myocardial infarction (MI) with heart catheterization findings showing occluded arteries, specifically the left anterior descending.  Follow-up records from July 2006 characterized his cardiovascular condition as coronary artery disease (CAD).  VA records through 2007 confirmed the diagnosis of CAD.  

The Veteran's representative in the August 2011 brief stated that the Veteran's wife had spoken with him about the Veteran's service, and advised that the Veteran served on patrol boats in Vietnam.  His wife also described his having awards that are documented in his DD-214.  

Based on a review of the evidence, the Board finds that the evidence supports a grant of service connection for ischemic heart disease as presumptive to Agent Orange exposure.  Although his service department records are incomplete in regards to his Vietnam service, the DD-214 does confirm combat service and wounding in Vietnam.  This is consistent with the history given in his VA examination of October 1991 for shrapnel wound residuals from being wounded during "brown water "service on patrol boats in Vietnam, and he is noted to have been granted service connection for the shrapnel wounds on the basis of such history.  The more recent lay and medical evidence discussed above also corroborates this same history of service with wounding in Vietnam.  There is no evidence that would tend to refute his lay history of qualifying Vietnam service, thus Agent Orange exposure is conceded.  

His post-service treatment records reflect that he is diagnosed with ischemic heart disease, currently manifested by coronary artery disease.  Accordingly, service connection is warranted for coronary artery disease on a presumptive basis due to the Veteran's presumed exposure to Agent Orange in Vietnam.  38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the claim is granted.


ORDER

Service connection for ischemic heart disease, currently manifested by coronary artery disease, is granted.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


